UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6124



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


YAGOUB M. MOHAMED, a/k/a Mohammed A. Yagoub,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-01-177; CA-03-58-3)


Submitted:   August 18, 2005                 Decided:   August 23, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yagoub M. Mohamed, Appellant Pro Se. Brian Ronald Hood, Assistant
United States Attorney, Gregg Robert Nivala, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia; Michael Calvin Moore,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Yagoub M. Mohamed appeals the district court’s order

denying his motion to reopen the time to file an appeal of his

motion under 28 U.S.C. § 2255 (2000).   We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.       See United States v.

Mohamed, Nos. CR-01-177; CA-03-58-3 (E.D. Va. Jan. 11, 2005).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -